Citation Nr: 0730682	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-38 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the calculated amount of $32,461, 
plus interest and administrative costs.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from December 1973 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (COWC) dated in August 
2004, which denied waiver of recovery of an overpayment in 
the calculated amount of $32,461.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The overpayment at issue in this case was created in October 
2002, when the RO retroactively adjusted the veteran's 
pension award to reflect the receipt of SSA benefits 
beginning in June 2000, resulting in an overpayment of 
$30,726.  Subsequently, in December 2003, an additional 
overpayment of $2,136 was created, due to unreported income 
received in 1999, resulting in a total overpayment of 
$32,461.  He has not disputed the creation of the debt.

In a VA Form 1-646, Statement of Accredited Representation in 
Appealed Case, dated in March 2005, the veteran's 
representative argued that the veteran's debt should be 
waived because the COWC failed to consider and apply 
38 C.F.R. § 1.942, pertaining to standards for suspending or 
terminating collection action.  However, neither the COWC nor 
the Board has the authority to consider suspension or 
termination of collection of a debt under 38 C.F.R. § 1.942.  
VAOPGCPREC 4-2003 (Aug. 28, 2003); see also 31 U.S.C.A. 
§ 3711 (authorizing federal claims collections standards).  
Moreover, the failure to comply with any of the provisions of 
38 C.F.R. §§ 1.900 - 1.953 may not be used as defense by the 
debtor.  38 C.F.R. § 1.903 (2007).  

The veteran contends that the overpayment should be waived, 
because he was unaware that he must report his SSA benefits 
to VA, and that it would cause financial hardship for him to 
repay the debt.  He also feels that the administrative costs 
associated with the debt are excessive.  He submitted 
correspondence pertaining to the Government's attempts to 
collect on the debt, which indicates that in about July 2005, 
VA began collecting the debt by offset from the veteran's SSA 
benefits.  He also submitted a letter dated in May 2005, 
advising him that the amount of his debt was $41,355.52.  
According to the veteran, this higher amount is due to 
administrative costs assessed against him.  The Board 
recognizes that there are necessarily interest and other 
administrative charges associated with the collection of a 
debt, but the increase in the debt from $32,461 to 
$41,355.52, in what appears to be a relatively short period 
of time, reflects a considerable increase in the veteran's 
indebtedness.  All or any part of the interest and 
administrative costs assessed in the collection of a debt are 
subject to consideration for waiver.  38 C.F.R. § 1.916(f) 
(2007).  In general such costs are to be waived only when the 
debt principal is also waived; the regulation is unclear as 
to whether such costs may be waived otherwise.  Id.  However, 
the total amount that the veteran is obligated to repay is 
potentially relevant to equity and good conscience factors, 
in particular, financial hardship and unjust enrichment 
(administrative costs, in general, do not represent unjust 
enrichment to the debtor).  In certain circumstances, it 
could be relevant to whether recovery would defeat the 
purpose of the benefit as well.  Therefore, the RO should 
obtain the records of the debt collection measures taken in 
this case, including the interest rate and administrative 
costs which have been already assessed, and which are 
projected for the future.  

In addition, the veteran should be asked to provided an 
updated financial status report, as the only financial status 
report of record is dated in November 2002.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to complete, sign, and 
return an updated Financial Status Report.  
He should list all income and expenses; 
medical expenses should include insurance 
premiums, such as the Medicare deduction 
from his SSA benefits, and other health 
insurance premiums.  All sections of the 
Financial Status Report must be completed 
in full, even if the veteran does not have 
any income, assets, or expenses in the 
relevant category.  The sources of all 
income and expenses must be correctly and 
fully identified, including assets and 
debts.  Any unusual expenses or debts 
should be supported by documentation.  

2.  Request that the VA Debt Management 
Center (DMC) provide records pertaining to 
the assessment of administrative costs and 
interest charged to the veteran in 
connection with his indebtedness, 
including past charges as well as any 
projections as to future costs which have 
been made, and how the payments being 
collected through SSA are being applied to 
reduce the debt.  

3.  Thereafter, review the veteran's 
request for waiver of recovery of the 
overpayment in the amount of $32,461, plus 
interest and administrative costs.  If the 
decision is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



